In an action to recover damages for defamation and for injunctive relief, plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County, dated June 25, 1976, as (1) granted the motion of defendant Horn Construction Co., Inc., and the cross motions of defendants Designers Fore, Ltd., and Georgia Pacific Corp., for summary judgment, (2) dismissed the complaint as against defendant Horn-stein insofar as it sought punitive damges, and (3) denied their cross motion for leave to amend the complaint. Order modified, on the law, by (1) deleting from the first decretal paragraph thereof the words "denied in all its respects”, and substituting therefor the following: "granted except as to (a) the first and second causes of action set forth in the proposed amended complaint insofar as they seek damages for libel from Baldwin Jewish Center, (b) the third, fourth, fifth, sixth, ninth, tenth and eleventh causes of action set forth in the proposed amended complaint and (c) the seventh cause of action set forth in the proposed amended complaint insofar as it seeks damages for breach of contract from Designers Fore, Ltd.”; (2) deleting the third decretal paragraph thereof and substituting therefor a provision *575Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.